DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0361428 A1 (Park).
	Park discloses, referring primarily to figures 3 & 4, an apparatus, comprising: a substrate (200) having a layer of graphene that comprises a plurality of openings (261, 265) corresponding to a plurality of substrate pads (shown, not specifically referenced; [0064]); and a die (300) disposed over the substrate and having a plurality of electrical connections (230), each of the plurality of electrical connections in contact with a corresponding one of the plurality of substrate pads [claim 1], wherein the layer of graphene is in contact with the die [claim 2], wherein the layer of graphene is configured to convey thermal energy away from the die ([0066]) [claim 3], wherein the layer of graphene is electrically insulated from the plurality of electrical connections ([0067]) [claim 4], wherein the substrate is a printed circuit board ([0061]) [claim 5], wherein the plurality of electrical connections comprises a plurality of solder joints ([0086]) [claim 7].
	Similarly, Park discloses, a semiconductor device package, comprising: a substrate (200) including a plurality of substrate pads (shown, not specifically referenced); a semiconductor die (300) including a plurality of electrical contacts, each one of the plurality of electrical contacts operably coupled to a corresponding one of the plurality of substrate pads; and a layer of graphene (250) between the substrate and the semiconductor die, the layer of graphene including a plurality of openings (261, 265) corresponding to the plurality of substrate pads, the layer of graphene configured to convey thermal energy away from the semiconductor die [claim 16], wherein the semiconductor die comprises one or more memory dies, controller dies, processor dies, or some combination thereof ([0050]) [claim 17], further comprising a thermal structure in contact with the layer of graphene and configured to export heat from the semiconductor device package ([0066]) [claim 18], wherein the layer of graphene is electrically insulated from the plurality of electrical contacts and the plurality of substrate pads ([0067]) [claim 19].
Allowable Subject Matter
Claims 6, 8-15, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 states the limitation “wherein the layer of graphene comprises a plurality of monolayers of graphene.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 8 states the limitation “a second die disposed over the substrate and having a second plurality of electrical connections, each of the second plurality of electrical connections in contact with a corresponding one of the second plurality of substrate pads.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 9 states the limitation “wherein the apparatus is a dual in-line memory module (DIMM) and wherein the die is a DRAM device.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 10-15 state the limitation “an edge connector and a plurality of electrical pads operably coupled to the edge connector.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 20 states the limitation “wherein the layer of graphene comprises a plurality of monolayers of graphene.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847